DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to Applicant’s communication filed on April 12, 2022. Amendments to claims 2 and 14 have been entered. Claims 2-4, 6, 7, and 9-14 are pending and have been examined. The statement of reasons for the indication of allowable subject matter over prior art was already discussed in the Office action mailed on October 7, 2021 and hence not repeated here. The rejections and response to arguments are stated below. The Examiner would like to note that there are still no Attorneys of record on file. Applicants are respectfully requested to file the Power of Attorney documents before filing a response to this Office action. 

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


3.	Claims 2-4, 6, 7, and 9-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claims 2 and 14 are rejected under 35 U.S.C. § 112 (a), because the specification does not provide a written description disclosure to support the emphasized portions of the claimed limitations of “lock the order such that cancelation is impossible over the period of time so as to prevent illicit acquisition of trading intelligence as derived from a variable cancellation waiting time …. wherein the locked order prevents creation of spoofed trades through inability to cancel the order during the period of time” (emphasis added). The examiner has reviewed the Applicant’s original specification including Page 21, line 21 - Page 32, line 27 and also Page 75, line 7 - Page 78, line 6, but is unable to find support for the emphasized portions of the claimed limitations identified above. Similarly, there is no description in the Specification for statements like “illicit use of fake orders to gain unfair advantage and/or intelligence in market trading”, “preventing cancellation of orders for a set period of time prevents acquisition of unfair trading intelligence, which may be derived from variable cancellation time … prevents creation of spoofed trades through inability to cancel the order during the period of time”. Similar reasoning and logic apply to the dependent claims. Dependent claims are also rejected by virtue of dependency on a rejected independent claim. If the Applicants intend to amend the claims, Applicants are respectfully requested to show support in the Specification for the claim amendments.  

Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 2-4, 6, 7, and 9-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a distributed network of trading systems for preventing illicit acquisition of trading intelligence in electronic trading, which is considered a judicial exception because it falls under the category of Certain of Methods of organizing human activity such as a fundamental economic practice and also commercial or legal interactions including fulfilling/resolving agreements as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
	Step 1: In the instant case, claim 2 is directed to a system. 
	Step 2A – Prong one: The limitations of “a central authority including at least one processor configured to control: determining one or more order characteristics for given orders to which to apply cancelation prevention, including detecting whether a given order is first in sequence after counting a preset threshold number of orders; receiving, over a communication network, from a remote computing device an order, after receiving a plurality of preceding orders; in response to receiving the order, determining that the order has the one or more order characteristics, including detecting that the order is first in sequence after counting that the plurality of preceding orders totals to the preset threshold number; in response to determining that the order has the one or more order characteristics, execute a random number generator in tandem with a pre-established probability, to determine whether to prevent cancellation of the order for a period of time; in response to determining to prevent cancellation of the order via the random number generator, lock the order such that cancelation is impossible over the period of time so as to prevent illicit acquisition of trading intelligence as derived from a variable cancellation waiting time, and rendering, over the communication network, on a display of the remote computing device, a graphical user interface including a counting down clock indicating count down of the period of time and information identifying that cancelation is prevented during the period of time; in response to receiving the order, securely querying, over the communication network, participant computing systems of the distributed network of trading systems regarding the order; determining whether an acceptance to enter into a trade fulfilling the order, over the communication network, from at least one of the participant computing systems is received during the period of time; and in response to the period of time ending and determining that the acceptance is not received during the period of time, rendering, over the communication network, on the display of the remote computing device information identifying that cancelation is allowed and an indication that the period of time has ended; in which the remote computing device includes at least one second processor configured to control: accepting order information for the order from a submitter, displaying the information identifying that cancelation is prevented to the submitter, and displaying the information identifying that cancellation is allowed to the submitter; and in which each of the participant computing systems includes at least one third processor configured to control: receiving a respective query regarding the order, 	determining that the order matches an entry in an order management system, and in response to determining that the order matches the entry in the order management system, rendering on a trading interface information identifying the order and the period of time, in which the participant computing systems allow a distributed network of trading systems access to a dark pool of liquidity stored in order management systems” as drafted, when considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers the category of Certain of Methods of organizing human activity such as a fundamental economic practice and also commercial or legal interactions including resolving/fulfilling agreements. Displaying a trading order or cancellation of an order based on rules/criteria is a fundamental economic practice. Preventing illicit acquisition of trading intelligence is mitigating risk which is a fundamental economic practice. Informing and appraising the parties to a commercial or legal interaction is a fundamental economic practice. Displaying a trading order or cancellation of an order based on rules/criteria is a commercial or legal interaction including resolving/fulfilling agreements. Informing and appraising the parties to a commercial or legal interaction includes resolving/fulfilling agreements. Hence, the steps of the claim, considered collectively as an ordered combination without the italicized portions, fall under the abstract category of Certain of Methods of organizing human activity. That is, other than, a central authority including at least one processor, a remote computing device including at least one second processor, participant computing systems including at least third processors, display devices including a corresponding graphical user interface, a random number generator, a communication network and order management systems, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A – Prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of processors of a central authority, a remote computing device and participant computing systems to perform all the steps. A plain reading of Figures 1-2, 12, 15, 16 and 25 and associated descriptions in at least pages 13-19 of the Specification reveals that the processors may be general purpose processors suitably programmed to perform the claimed steps. The display devices including a corresponding graphical user interface (GUI) are generic displays (with GUIs) used in a trading environment. The random number generator is broadly interpreted to correspond to generic software for generating random numbers. The communication networks may be generic communication networks like LAN or Internet. The order management systems are generic order management systems used in a trading environment. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processors in all the steps are recited at a high-level of generality (i.e., as generic processors performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 2 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified above) to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 2 is not patent eligible. Independent claim 14 is also not patent eligible based on similar reasoning and rationale.  
Dependent claims 3-4, 6, 7, and 9-13, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claims 3-4, the steps “wherein the at least one processor is configured to control: rendering, over the communication network, on a display device of each of the participant computing systems a graphical user interface indicating an indication as the counting down clock indicating count down of the period of time” and “in which the pre-established probability includes a ten percent probability” under the broadest reasonable interpretation, are further refinements of certain methods of organizing human activity because these steps describe further the underlying process. 
	In claims 6 and 7, the steps “in which the at least one processor is configured to control: querying, over the communication network, the participant computing systems to determine if a respective matching order for the order is stored in a respective order management system associated with a respective participant and if the respective participant accepts an offer to enter into a trade” “in which the at least one processor is configured to control: determining from responses from the participant computing systems, over the communication network, that no matching order to the order is stored in an order management system associated with any of the participant computing systems before end of the period of time” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the intermediate steps of the underlying process. 
	 In claims 9-13, the claimed steps under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe further the intermediate steps of the underlying process. 
	In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments

6.	In response to Applicants arguments on pages 8-10 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
	Response to arguments regarding Step 2A – Prong one and Pong two: 
The claims recite a distributed network of trading systems, which is considered a judicial exception because it falls under the category of Certain of Methods of organizing human activity such as a fundamental economic practice including mitigating risk and also commercial or legal interactions including resolving/fulfilling agreements as discussed in the rejection. Displaying a trading order or cancellation of an order based on rules/criteria is a fundamental economic practice. Preventing illicit acquisition of trading intelligence is mitigating risk which is a fundamental economic practice. Informing and appraising the parties to a commercial or legal interaction is a fundamental economic practice. Displaying a trading order or cancellation of an order based on rules/criteria is a commercial or legal interaction including resolving/fulfilling agreements. Informing and appraising the parties to a commercial or legal interaction includes resolving/fulfilling agreements. Hence, the steps of the claim, considered collectively as an ordered combination without the italicized portions, recite the overall abstract idea of displaying a trading order or cancellation of an order based on rules/criteria which falls under the abstract category of Certain of Methods of organizing human activity. 
Also contrary to Applicant’s assertion that the Office action overgeneralizes invention, the Examiner would like to point out that all limitations of the claims have been fully considered (in the rejections) in arriving at the overall abstract idea of displaying a trading order or cancellation of an order based on rules/criteria. Abstract ideas can be characterized at different levels of abstraction. (See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) (“An abstract idea can generally be described at different levels of abstraction.”)). 
The examiner would like to note that alleged features such as “In response to determining to prevent cancellation of the order via the random number generator, lock the order such that cancelation is impossible over the period of time so as to prevent illicit acquisition of trading intelligence as derived from a variable cancellation waiting time…. wherein the locked order prevents creation of spoofed trades through inability to cancel the order during the period of time” are abstract business decisions than a human is capable of performing. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). Also, as discussed in the rejections under 35 USC 112, there is no support in the Specification for limitations such as “prevent illicit acquisition of trading intelligence as derived from a variable cancellation waiting time …. prevent(ing) creation of spoofed trades through inability to cancel the order during the period of time”. Nevertheless, these decisions, at best, can be characterized as an improvement in the overall abstract idea of displaying a trading order or cancellation of an order based on rules/criteria. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“A claim for a new abstract idea is still an abstract idea). It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. 
The Examiner does not see the parallel between the claims of the instant case and those of Enfish. The focus of the claims in Enfish is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database). Hence, the Enfish claims were not directed to an abstract idea. The invention in Enfish was a technological solution to a technological problem (using self-referential table for a computer database rather than using conventional table for a computer database). Whereas the Applicants’ invention is a business solution, using computers, to a problem rooted in an abstract idea. The Applicant’s claims do not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Any alleged advantages older styles of ETS systems are due to an improvement in the abstract idea of displaying a trading order or cancellation of an order based on rules/criteria. Regarding applicant's arguments alleging the lack of prior art as evidence that the claims contain an improvement and therefore are significantly more, this argument-sounding in § 102 novelty-is beside the point for a §101 inquiry. See Amdocs (Isr.) Ltd. v. Openet Telecom, Inc., No. 1: 10cv910 (LMB/TRJ), 2014 WL 5430956, at *11 (E.D. Va. Oct. 24, 2014) ("The concern of § 101 is not novelty, but preemption."). Therefore, the Applicants’ arguments are not persuasive. 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. 
	In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The additional elements in the claims are processors of a central authority, a remote computing device and participant computing systems, display devices including corresponding graphical user interfaces (GUI), a random number generator,  communication networks and order management systems. A plain reading of Figures 1-2, 12, 15, 16 and 25 and associated descriptions in at least pages 13-19 of the Specification reveals that the processors may be general purpose processors suitably programmed to perform the claimed steps. The display devices including a corresponding graphical user interface (GUI) are generic displays (with GUIs) used in a trading environment. The random number generator is broadly interpreted to correspond to generic software for generating random numbers. The communication networks may be generic communication networks like LAN or Internet. The order management systems are generic order management systems used in a trading environment. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The processors in all the steps are recited at a high-level of generality (i.e., as generic processors performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea. 
The features in the claims such as “determining one or more order characteristics for given orders to which to apply cancelation prevention, including detecting whether a given order is first in sequence after counting a preset threshold number of orders; receiving, over a communication network, from a remote computing device an order, after receiving a plurality of preceding orders; in response to receiving the order, determining that the order has the one or more order characteristics, including detecting that the order is first in sequence after counting that the plurality of preceding orders totals to the preset threshold number; in response to determining that the order has the one or more order characteristics, execute a random number generator in tandem with a pre-established probability, to determine whether to prevent cancellation of the order for a period of time; in response to determining to prevent cancellation of the order via the random number generator, lock the order such that cancelation is impossible over the period of time so as to prevent illicit acquisition of trading intelligence as derived from a variable cancellation waiting time, and rendering, over the communication network, on a display of the remote computing device, a graphical user interface including a counting down clock indicating count down of the period of time and information identifying that cancelation is prevented during the period of time, wherein the locked order prevents creation of spoofed trades through inability to cancel the order during the period of time” considered collectively as an ordered combination may, at best, be characterized as an improvement in the overall abstract idea of displaying a trading order or cancellation of an order based on rules/criteria. As discussed earlier, an improvement in abstract idea is still abstract. Also, a claim for a new abstract idea is still an abstract idea. The central authority, including a processor and a random number generator, is merely a platform on which the abstract idea is implemented. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. 
Regarding applicant's arguments alleging that the claims do not wholly monopolize the abstract idea, the Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea “to a particular technological environment” or implementing the abstract idea on a “wholly generic computer” is not sufficient as an additional feature to provide “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Alice Corp., 134 Supreme Court. at 2358 (citations omitted). Although the Supreme Court has described “the concern that drives this exclusionary principle [i.e., the exclusion of abstract ideas from patent eligible subject matter] as one of pre-emption,” see Alice Corp.,134 S. Ct. at 2354, characterizing preemption as a driving concern for patent eligibility is not the same as characterizing pre-emption as the sole test for patent eligibility. “The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice Corp., 134 S. Ct. at 2354). “[Preemption may signal patent ineligible subject matter, [but] the absence of complete preemption does not demonstrate patent eligibility.” Id. Also preemption is not a stand-alone test. Preemption concerns have been addressed by the examiner through the application of the 2019 PEG framework. Applicant’s attempt to show alternative uses of the abstract idea outside the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Similarly, Applicant’s attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly elements more recited in the claim. In the present case, the claimed technology is nothing more than generic computer technology implementing an abstract idea. In Alice also, the computer system was specifically programmed to execute the specifically claimed steps in Alice. It is noted that the issue is whether the claims preempt the abstract idea that is claimed. The abstract idea of the challenged claims is not only “displaying a trading order or cancellation of an order based on rules/criteria” in general, but also the specific type of “displaying a trading order or cancellation of an order based on rules/criteria”. And that the present claims do not preempt the field of displaying a trading order or cancellation of an order based on rules/criteria do not make them any less abstract. (See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (collecting cases); Accenture Global Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1345 (Fed. Cir. 2013) (generating tasks in an insurance organization). Also, Ultramercial decision makes it clear that Patent Owner's arguments regarding pre-emption "are not a substitute for the proper two-part test under Alice". Therefore, the Applicants’ arguments are not persuasive. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “processors” of the central authority, a remote computing device and participant computing systems and the other additional elements are somehow made more efficient or that the manner in which the processors and the other additional elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the abstract business decisions relating to “determining one or more order characteristics for given orders to which to apply cancelation prevention based on rules; in response to receiving the order, determining that the order has the one or more order characteristics, including detecting that the order is first in sequence after counting that the plurality of preceding orders totals to the preset threshold number; in response to determining that the order has the one or more order characteristics, execute a random number generator in tandem with a pre-established probability, to determine whether to prevent cancellation of the order for a period of time; in response to determining to prevent cancellation of the order via the random number generator, lock the order such that cancelation is impossible over the period of time so as to prevent illicit acquisition of trading intelligence as derived from a variable cancellation waiting time, and rendering, over the communication network, on a display of the remote computing device, a graphical user interface including a counting down clock indicating count down of the period of time and information identifying that cancelation is prevented during the period of time, wherein the locked order prevents creation of spoofed trades through inability to cancel the order during the period of time; in response to receiving the order, securely querying, over the communication network, the participant computing systems regarding the order; determining whether an acceptance to enter into a trade fulfilling the order, over the communication network, from at least one of participant computing systems is received during the period of time; and in response to the period of time ending and determining that the acceptance is not received during the period of time, rendering, over the communication network, on the display of the remote computing device information identifying that cancelation is allowed and an indication that the period of time has ended; in which the remote computing device includes at least one second processor configured to control: 	accepting order information for the order from a submitter, displaying the information identifying that cancelation is prevented to the submitter, and displaying the information identifying that cancellation is allowed to the submitter; and in which each of the participant computing systems includes at least one third processor configured to control: 
receiving a respective query regarding the order, 
determining that the order matches an entry in an order management system, and 
in response to determining that the order matches the entry in the order management system, rendering on a trading interface information identifying the order and the period of time, 
in which the participant computing systems allow a distributed network of trading systems access to a dark pool of liquidity stored in order management systems” in the context of displaying a trading order or cancellation of an order based on rules/criteria, for which computers are used as tools in their ordinary capacity. In Summary, the computer system (including a distributed network of trading systems) is merely a platform on which the abstract idea is implemented. Hence, the invention is not Integrated into a Practical Application.
For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained. 

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
	(a) Schulman et al. (CA 2590975 A1) discloses Systems and methods configured to alert a portfolio manager (or other asset manager, investor, or proxy) as to the presence of a trade opportunity, such as an order, acceptance of which would improve a portfolio managed by the portfolio manager. The systems and methods may facilitate trading in securities that are illiquid, 
and additionally may increase anonymity in placing orders.

8. 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

April 29, 2022